Citation Nr: 1013205	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  97-10 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. E. Mosakowski, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to December 
1974.  

Service connection for a back disability was denied by the 
Board of Veterans' Appeals (Board) in August 1976.  By 
rating action in May 1992, the Regional Office (RO) of the 
Department of Veterans Affairs (VA) found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disorder.  The Veteran was 
notified of this decision and did not appeal.  

The current appeal initially came before the Board on appeal 
from an October 1995 decision by the RO which found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a back disorder.  A personal 
hearing at the RO was held in August 1997.  In March 2001, 
the Board reopened the claim and remanded the appeal for 
additional development.  The case was again remanded in 
August 2003.  In August 2004, a hearing was held at the RO 
before the undersigned member of the Board and a copy of the 
transcript has been associated with the claims folder. 

In February 2005, the Board promulgated a decision which 
denied service connection for a back disorder, and the 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims ("Court").  In September 2005, the Court 
granted a Joint Motion to Vacate and Remand the February 
2005 Board decision.  

In February 2006, the Board denied service connection for a 
back disability, and the Veteran appealed to the Court.  In 
February 2007, the Court granted a Joint Motion to Remand 
the February 2006 Board decision.  The appeal was remanded 
to the RO via the AMC in April 2007.  A May 2009 
supplemental statement of the case was issued and the appeal 
is now before the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

VA is required to make reasonable efforts to obtain relevant 
records not in the custody of a federal department or 
agency.  38 C.F.R. § 3.159(c)(1).  Reasonable efforts would 
generally require a follow-up request unless a response to 
the initial request indicates that the records sought do not 
exist or that a follow-up request would be futile.  Id.  
Then, VA must provide the Veteran with notice that the 
records are not available.   38 C.F.R. § 3.159(e)(1).  That 
notice must contain the following information:  (i) the 
identity of the records VA was unable to obtain; (ii) an 
explanation of the efforts VA made to obtain the records; 
(iii) a description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was unable 
to obtain; and (iv) a notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1).  

One of the reasons the Court remanded this appeal in 
February 2007 was to ensure that the Veteran received proper 
notice of the efforts undertaken by VA when it was unable to 
obtain non-federal treatment records that the Veteran had 
requested.  The Board's April 2007 Remand identified some 
records that had not been obtained and instructed the RO via 
the AMC that if any records identified by the Veteran could 
not be obtained, he and his representative should be 
notified of any unsuccessful efforts in order to provide him 
the opportunity to obtain and submit the records for VA 
review.  

The Board's Remand point out that the Joint Motion had 
explicitly found that when VA had received written notice 
that there were no retrievable VA records for his claimed 
1975 treatment at a now-closed outpatient clinic in New York 
City, VA had failed to provide the Veteran with the notice 
required under 38 C.F.R. § 3.159(e)(1).  As a result, the 
Board included an instruction in its April 2007 Remand that 
the Veteran be notified of the unsuccessful efforts in 
obtaining the already-identified irretrievable 1975 
outpatient records.  

In response, the AMC sent the Veteran a February 2008 letter 
that stated that VA had been unsuccessful in obtaining the 
identified irretrievable 1975 VA outpatient records.  
Contrary to the requirements of 38 C.F.R. § 3.159(e)(1), 
that letter did not properly identify the records VA was 
unable to obtain, explain the efforts VA made to obtain 
them, describe further actions that VA would take regarding 
the claim, and notify the Veteran that he was ultimately 
responsible for providing the evidence.  Accordingly, 
another remand is required so that proper notice might be 
provided to the Veteran.  

The Board also instructed the RO/AMC to take appropriate 
steps to obtain treatment records that were missing from the 
record.  The Board pointed out that of particular interest 
were:  1974-1991 records from Mt. Sinai Hospital; 1994 
records from St. Luke's/Roosevelt Hospital; 1994 records 
from the Roosevelt Compensation Group; and 1994 records 
pertaining to his Workers' Compensation claim.  The AMC 
wrote to the Veteran in May 2007 notifying him that the 
authorizations to release information to the VA that he had 
previously submitted failed to include an address, or 
contained an incorrect address, for three non-federal 
medical providers-that is, Mt. Sinai Hospital, St. 
Luke's/Roosevelt Hospital, and the Roosevelt Compensation 
Group.  The AMC asked the Veteran to supply those addresses 
to VA.  In March 2008, the Veteran faxed two of those 
addresses to VA-that is, for Mt. Sinai Hospital and for St. 
Luke's/Roosevelt Hospital-and included a third non-federal 
provider's name and address-Metropolitan Hospital.  No 
address was provided for the Roosevelt Compensation Group.  

In July 2008, the AMC wrote again to the Veteran 
acknowledging receipt of the addresses for the three non-
federal providers.  The letter also enclosed blank VA Forms 
21-4142 (Authorization and Consent to Release Information), 
notified the Veteran that one form must be completed for 
each health care provider, and asked the Veteran to fill in 
the forms and return them for: 1974-1991 records from Mt. 
Sinai Hospital; 1994 records from St. Luke's/Roosevelt 
Hospital; 1994 records from the Roosevelt Compensation 
Group; 1994 records pertaining to his Workers' Compensation 
claim; and records from Metropolitan Hospital.  

In July 2008, the Veteran returned each of the authorization 
forms to the RO.  He had signed and dated them.  
Unfortunately, he had not completed the portion indicating 
the name and addresses of the providers for whom he was 
authorizing records.  Along with the signed authorization 
forms, the Veteran indicated he had no other evidence to 
submit.  

The AMC did not contact the Veteran about the signed, blank 
authorization forms. Instead, the AMC issued a May 2009 
supplemental statement of the case which stated that the 
Veteran had indicated he had no other information or 
evidence to give VA to substantiate his claim.  

In order to assist this Veteran, the RO/AMC should use the 
name and address information that the Veteran already has 
provided to complete a VA Form 21-4142 for 1974-1991 records 
from Mt. Sinai Hospital; 1994 records from St. 
Luke's/Roosevelt Hospital; and Metropolitan Hospital, send 
them to the Veteran, and ask him to sign those forms and 
return them so that VA can obtain those records.  

As for the 1994 Roosevelt Compensation Group records and the 
1994 Workers' Compensation claim records, in a separate 
letter that contains no other notice information, the RO/AMC 
should enclose blank VA Forms 21-4142 for those records and 
notify the Veteran that VA does not have those records and 
that before VA can obtain those records, the Veteran must 
fill in the name and address for those records on an 
authorization form for each provider, sign the form, and 
return it to VA.  

With respect to any records described above-that is, the 
1975 treatment at a now-closed outpatient clinic in New York 
City; 1974-1991 records from Mt. Sinai Hospital; 1994 
records from St. Luke's/Roosevelt Hospital; 1994 records 
from the Roosevelt Compensation Group; 1994 records 
pertaining to his Workers' Compensation claim; and records 
from Metropolitan Hospital-or with respect to any other 
records identified by the Veteran, if the evidence can not 
be obtained, VA must provide the Veteran with a notice 
letter [not merely a statement in the SSOC] that complies 
with 38 C.F.R. § 3.159(e)(1).  That notice must contain the 
following information:  (i) the identity of the records VA 
was unable to obtain; (ii) an explanation of the efforts VA 
made to obtain the records; (iii) a description of any 
further action VA will take regarding the claim, including, 
but not limited to, notice that VA will decide the claim 
based on the evidence of record unless the claimant submits 
the records VA was unable to obtain; and (iv) a notice that 
the claimant is ultimately responsible for providing the 
evidence.  38 C.F.R. § 3.159(e)(1).  

The Board notes that the 1995-2008 treatment records from 
the James J. Peters VA Medical Center (Bronx, New York) were 
obtained and associated with the Veteran's claims folder.  
Since two years have passed since the claims folder has been 
updated with the Veteran's VA treatment records, the RO/AMC 
should obtain the VA treatment records from February 2008 to 
the present and associate them with the claims folder.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must complete VA Forms 
21-4142 for 1974-1991 records from Mt. 
Sinai Hospital; 1994 records from St. 
Luke's/Roosevelt Hospital; and 
Metropolitan Hospital, send them to the 
Veteran, and ask him to sign those forms 
and return them so that VA can obtain 
those records. 

2.  In a separate letter that does not 
contain notices of other matters, the 
RO/AMC must enclose blank VA Forms 21-4142 
and notify the Veteran that VA has no 
information about where to obtain the 1994 
records from the Roosevelt Compensation 
Group and the 1994 records pertaining to 
his Workers' Compensation claim.  Ask the 
Veteran to provide the names and addresses 
for those records on the enclosed forms, 
sign them, and return them to VA.  

3.  For all records for which signed 
authorizations are obtained, make 
arrangements to obtain the records and 
associate them with the claims folder.  

4.  Make arrangements to obtain the 
Veteran's treatment records from the James 
J. Peters VA Medical Center (Bronx, New 
York) from February 2008 to the present 
and associate them with the claims folder.    

5.  With respect to all records discussed 
above, and any other records identified by 
the Veteran, for which evidence can not be 
obtained, send the Veteran notice that 
complies with 38 C.F.R. § 3.159(e)(1).  
That notice must contain the following 
information:  (i) the identity of the 
records VA was unable to obtain; (ii) an 
explanation of the efforts VA made to 
obtain the records; (iii) a description of 
any further action VA will take regarding 
the claim, including, but not limited to, 
notice that VA will decide the claim based 
on the evidence of record unless the 
claimant submits the records VA was unable 
to obtain; and (iv) a notice that the 
claimant is ultimately responsible for 
providing the evidence.  

6.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


